Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kloster (US-8863344).
Regarding claim 1, Kloster discloses a torsion spring (fig 2, 64) suspended between a first end mount (28) and a second end mount (62), the torsion spring comprising a first end mounted to the first end (at least at 63) mount and a second end mounted to the second end mount (at least at 67), wherein the first and second ends of the torsion spring each comprises a cross flexure spring hinge (72 and 73 see annotated fig 3 below), wherein each of the cross flexure spring hinges comprise two spring hinge leaflets (annotated fig 3, 1 and 2)  extending outwardly from the respective torsion spring, wherein the two spring hinge leaflets extend in directions opposite from one another (72 and 73 see annotated fig 3 below).

    PNG
    media_image1.png
    514
    774
    media_image1.png
    Greyscale


Regarding claim 2, Kloster discloses wherein the first end mount is configured to engage a motor (fig 2, 28/26).
Regarding claim 3, Kloster discloses wherein the second end mount is configured to engage a drive shaft for connection of an attachment (fig 2, 82/62).
Regarding claim 4, as best understood, Kloster discloses wherein each of the spring hinge leaflets are directly connected to both the torsion spring (64) and a second support structure (figs 2 and 3, 64 and 63). 
Regarding claim 5, Kloster discloses wherein the torsion spring is V-shaped along its length (V-shape spring 64).
Regarding claim 6, Kloster discloses a first support structure (63) at the first end mount, wherein the first end of the torsion spring is affixed to the first support structure (at least via 66); and a second support structure (67) at the second end mount, wherein the second end of the torsion spring is affixed to the second support structure (at least via 78).
Regarding claim 8, Kloster discloses a first end mount (28), the first end mount configured to communicate with a motor (26); a second end mount (62), the second end mount configured to communicate with a drive shaft (82) for connection of an attachment (18); a torsion spring (64) suspended between the first end mount and the second end mount (fig 1 and 2), the spring comprising a first end (at 63) mounted to the first end mount (28) and a second end (at 67) mounted to the second end mount (62); a first support structure (63) at the first end mount, wherein the first end of the torsion spring is affixed to the first support structure (fig 2); a second support structure (67) at the second end mount, wherein the second end of the torsion spring is affixed to the second support structure (fig 2); a first cross flexure spring hinge(73) on the first end of the torsion spring; and a second cross flexure spring hinge (72) on the second end of the torsion spring, wherein each of the cross flexure spring hinges comprise two spring hinge leaflets (72/73, right and left sides, 1 and 2 in the annotated fig above) extending outwardly from the respective torsion spring wherein the two spring hinge leaflets extend in directions opposite from one another (72/73, right and left sides, 1 and 2 in the annotated fig above).
Regarding claim 9, Kloster discloses wherein the torsion spring is V-shaped (V-shape spring 64).
Regarding claim 10, Kloster discloses wherein a housing (12); and a drive train assembly (14) comprising a torsion spring (64) suspended between a first end mount (28) and a second end mount (62), the torsion spring comprising a first end mounted to the first end mount and a second end mounted to the second end mount (fig 2), wherein the first and second ends of the torsion spring each comprises a cross flexure spring hinge (72/73) wherein each of the cross flexure spring hinges comprise two spring hinge leaflets extending outwardly from the respective torsion spring, wherein the two spring hinge leaflets extend in directions opposite from one another (72 and 73 see annotated fig 3 above).
.
Regarding claim 11, Kloster discloses wherein the first end mount is configured to engage a motor (fig 2, 26).
Regarding claim 12, Kloster discloses wherein the second end mount is configured to engage a drive shaft (82) for connection of an attachment (18).
Regarding claim 13, Kloster discloses wherein each of the cross flexures (72/73) comprises two spring leaflets (fig 3, 72/73 right and left side of 64) extending outwardly from the torsion spring (fig 3 wherein 72/73 both extend outward from the center axis of 64).
Regarding claim 14, Kloster discloses a first support structure (63) at the first end mount, wherein the first end of the torsion spring is affixed (66) to the first support structure (fig 2); and a second support structure (67) at the second end mount (fig 2), wherein the second end of the torsion spring is affixed (78) to the second support structure (fig 2).
Regarding claim 15, Kloster discloses wherein the torsion spring is V-shaped (V-shape spring 64).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kloster (US-8863344) in view of Kloster et al. (US-20140060975)

Regarding claim 7, Kloster discloses as set forth above with regards to the attachment (screws 66 and 78) of the torsion spring to the support structures (at least when metal)  but lacks a welded connection.  Kloster et al. 975’ teaches wherein the ends of a v-shaped torsion spring (120) are welded to the first and second support structure (122) (at least paragraphs 28 and 56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use a method of welding for attaching a torsion spring to a support structure in order to provide a fixed and secure attachment (Kloster et al. 975’, paragraph 28).
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art lacks wherein each of the cross flexure spring hinges comprise two spring hinge leaflets extending outwardly from the respective torsion spring, wherein the two spring hinge leaflets extend in directions opposite from one another, Examiner respectfully disagrees.  As seen in the annotated figure above, leaflets 72 and 73 each have two ears extending opposite from one another.  It has been interpreted that at least two of the four leaflets of 72 and 73 extend in directions opposite from one another. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657